Exhibit 10.1

FOURTH AMENDMENT TO LEASE AGREEMENT

THIS FOURTH AMENDMENT TO LEASE AGREEMENT (“Fourth Amendment”) is hereby made and
entered into this 26th day of February, 2007, by and between KDC-CAROLINA
INVESTMENTS 3, LP, a Delaware limited partnership (“Landlord”), and 3D SYSTEMS
CORPORATION, a Delaware corporation (“Tenant”).

R E C I T A L S:

WHEREAS, Landlord and Tenant have heretofore entered into that certain Lease
Agreement dated February 8, 2006 (the “Lease Agreement”); and

WHEREAS, Landlord and Tenant amended the Lease Agreement pursuant to the terms
and conditions of that certain First Amendment to Lease Agreement dated
effective as of June 15, 2006 (the “First Amendment”), that certain Second
Amendment to Lease Agreement dated effective as of October 6, 2006 (the “Second
Amendment”) and that certain Third Amendment to Lease Agreement dated effective
as of December 18, 2006 (the “Third Amendment”); and

WHEREAS, Exhibit F to the Lease Agreement provides, among other things, that in
the event that certain Scope Changes (as defined in Exhibit F to the Lease
Agreement) occur, either (a) Base Rent (as defined in the Lease Agreement) will
be adjusted as provided for in Exhibit F, or (b) Tenant shall have the right to
fund all or such portion of such excess costs in which case Base Rent will not
be adjusted as a result of such Tenant expenditures; and

WHEREAS, Landlord and Tenant desire to further amend the Lease Agreement, as
amended by the First Amendment, Second Amendment and Third Amendment, as set
forth in this Fourth Amendment and to set forth agreed upon adjustments to Base
Rent in order to execute an Acknowledgment Letter (in the form of Exhibit E to
the Lease Agreement) as required pursuant to the terms of the Lease Agreement.

A G R E E M E N T:

NOW, THEREFORE, for and in consideration of the premises and Ten Dollars and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Landlord and Tenant hereby agree as follows:

1.             Defined Terms.  All capitalized but undefined terms used in this
Fourth Amendment shall have the meaning given such terms in the Lease Agreement.

2.             Initial Term.  Each party acknowledges that Section 4(a) is
hereby amended to reflect the mutual understanding that the Commencement Date
and the Rent Commencement Date of the Initial Term is November 22, 2006 and the
Expiration Date of the Initial Term shall be at 11:59 p.m. (Rock Hill, South
Carolina local time) on August 31, 2021, the 177th month following the
Commencement Date.

3.             Base Rent and Additional Rent.  Pursuant to Exhibit E to the
Lease Agreement, each party acknowledges that Section 5(a) of the Lease is
hereby amended as follows:

a.               The Rent Commencement Date under the Lease is November 22,
2006.

b.              Base Rent amounts are amended as follows:


--------------------------------------------------------------------------------


 

Lease Period

 

Monthly Base Rent

 

Months 1-57

 

$

55,133

 

Months 58-117

 

$

58,443

 

Months 118-177

 

$

61,940

 

 

4.             Renewal of the Term.  Each party acknowledges that the Tenant has
paid certain Tenant Improvement Costs pursuant to the Lease, as amended by the
First Amendment, Second Amendment and Third Amendment.  In recognition of the
fact that Tenant has paid these amounts, the computation of any future rental
rate in connection with the Renewal Terms shall be computed without regard to
the cost or value of these Tenant Improvements, so that Tenant is not required
to pay again for such Tenant Improvements (although Landlord acknowledges that
Tenant has paid for same). Section 6(c) of the Lease is hereby amended to
reflect the mutual understanding that the computation of Fair Market Rent will
not include such Tenant Improvement Costs and that in considering “comparable
buildings located in the Rock Hill, South Carolina area and that are comparable
in size, design, and quality to the Building” as required by such Sections in
determining Fair Market Rent, such “quality of the building” shall exclude such
the Tenant Improvement Costs paid by the Tenant.

5.             No Further Amendment.  The Lease Agreement shall remain in full
force and effect, as modified by the First Amendment, the Second Amendment, the
Third Amendment and this Fourth Amendment.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Fourth Amendment
effective as of the date first above written.

 

 

LANDLORD:

 

 

 

 

 

 

 

 

 

 

 

 

 

KDC-CAROLINA INVESTMENTS 3, LP,
a Delaware limited partnership

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

KDC-Carolina Investments 3 GP, LLC,
a Delaware limited liability company, its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

Koll Development Company I, LP,
a Delaware limited partnership, its Sole Member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

SWV, LLC,
a Delaware limited liability company, its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Tobin C. Grove

 

 

 

 

 

 

 

 

 

 

Tobin C. Grove, President

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

 

TENANT:

 

 

 

 

 

 

 

 

 

 

 

 

 

3D SYSTEMS CORPORATION,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Abraham N. Reichental

 

 

 

 

Abraham N. Reichental

 

 

 

 

President and Chief Executive Officer

 


--------------------------------------------------------------------------------